[UNPUBLISHED]
PER CURIAM.
In these consolidated appeals, Arthur Heim challenges the district court’s1 Federal Rule of Civil Procedure 11 orders sanctioning him for filing harassing and frivolous litigation. Having carefully reviewed the record, we conclude that, for the reasons stated in the district court’s orders, the district court did not abuse its discretion.
Accordingly, we affirm the result reached by the district court. See 8th Cir. R. 47B. We also deny all pending motions.

. The Honorable Richard G. Kopf, Chief Judge, United States District Court for the District of Nebraska.